     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
      v.                                )   CASE NO. 3:18-CR-342-WKW
                                        )              [WO]
KYLE GEOFFREY SANDLER                   )

                  MEMORANDUM OPINION AND ORDER

      Before the court is Defendant Kyle Geoffrey Sandler’s emergency motion for

compassionate release in which he seeks to modify an imposed term of

imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. # 47; see also Doc.

# 56.) He also has twice moved for an immediate adjudication of his motion. (Docs.

# 57, 62.) The Government opposes the motion for compassionate release. (Doc.

# 51.) After careful consideration, the court finds that Mr. Sandler’s motion (Doc.

# 47) is due to be denied. While Mr. Sandler’s motions for immediate adjudication

are due to be denied as moot, the court has considered the additional arguments and

evidence advanced by those motions.

                              I. BACKGROUND

      From 2015 through 2016, Mr. Sandler defrauded more than seventy victims

out of nearly $2 million by convincing them to invest in his new company,

Roundhouse, LLC.      He advertised that Roundhouse was a business incubator

company that helped new and startup companies by providing services such as
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 2 of 12




venture capital, office space, 1 gigabit internet, and management training in return

for equity from these startup companies. Mr. Sandler lured his investors into

investing in Roundhouse through a series of lies and misrepresentations about his

work experience and previous successes as an entrepreneur. For example, Mr.

Sandler repeatedly and falsely represented that he was one of the early employees of

Google and that he cashed out of Google with millions of dollars. He never worked

for Google.

      Mr. Sandler issued stock certificates to Roundhouse investors totaling a

combined equity in Roundhouse far exceeding 100%. He also failed to disclose to

his investors that he was using their funds for his personal expenses, including for

childcare services, for rent payments, for automobile purchases, and for other

personal needs. And he did not tell his investors that he had two prior criminal

convictions based on fraudulent conduct.

      Based on the foregoing criminal activities, on August 22, 2018, Mr. Sandler

pleaded guilty to felony charges in a two-count information. Count one charged

wire fraud in violation of 18 U.S.C. § 1343. Count two charged securities fraud in

violation of 15 U.S.C. §§ 78j(b) and 78ff.

      On March 26, 2019, the court sentenced Mr. Sandler to 63 months’

imprisonment, which was the bottom of the recommended sentencing guidelines



                                           2
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 3 of 12




range, and 36 months’ supervised release. Mr. Sandler also was ordered to pay

$1,903,200.00 in restitution.

      Mr. Sandler began service of his federal sentence at FPC Montgomery in June

2019. He requests compassionate release under § 3582(c)(1)(A) because of the

current COVID-19 pandemic and his medical conditions. Mr. Sandler, who is 44

years old, says he was born with a “heart defect (ventricular septal defect)” and that

he also suffers from asthma, “insulin dependant [sic] diabetes,” “severe

hypertension,” and “elevated blood sugar.” (Doc. # 47, at 4.) Based on these

medical conditions, Mr. Sandler contends that he is more vulnerable to becoming

seriously ill should he contract COVID-19.

                          II. STANDARD OF REVIEW

      Section 3582, as amended by the First Step Act, states that courts
      generally cannot alter or modify a term of imprisonment after
      imposition, but the court can reduce an inmate’s term of imprisonment
      upon a motion for sentence modification from the Bureau of Prisons or
      from a prisoner, where the prisoner has exhausted administrative
      remedies. 18 U.S.C. § 3582(c)(1)(A). . . .

      Relevant to this case, the court can grant a motion for modification of
      sentence where “extraordinary and compelling reasons warrant such a
      reduction” and the reduction is “consistent with applicable policy
      statements issued by the Sentencing Commission.” 18 U.S.C.
      § 3582(c)(1)(A)(i). Before granting a sentence reduction, the court
      must consider the factors in § 3553(a), if applicable, and determine
      whether they support a reduction. 18 U.S.C. § 3582(c)(1)(A). In
      general, the defendant has the burden to show circumstances meeting
      the test for a reduction of sentence. United States v. Hamilton, 715 F.3d
      328, 337 (11th Cir. 2013); see also United States v. Heromin, 2019 U.S.

                                          3
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 4 of 12




      Dist. LEXIS 96520, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019)
      (applying this burden of proof after the implementation of the First Step
      Act).

United States v. Mollica, No. 2:14-CR-329-KOB, 2020 WL 1914956, at *2 (N.D.

Ala. Apr. 20, 2020).

                                 III. DISCUSSION

A.    The Government has forfeited any objection that Mr. Sandler failed to

exhaust all administrative rights to appeal.

      The First Step Act of 2018, Pub. L. No. 115-391, modified § 3582(c)(1)(A) to

allow a defendant to move a federal district court for compassionate release, but only

“after [the defendant] has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” § 3582(c)(1)(A). Exhaustion is a “mandatory condition.”

United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). But because it is not a

jurisdictional requirement, the Government can waive or forfeit a challenge to

exhaustion. See id. at 833, 834; see also Hamer v. Neighborhood Hous. Servs. of

Chi., 138 S. Ct. 13, 17 (2017) (“If properly invoked, mandatory claim-processing

rules must be enforced, but they may be waived or forfeited.”). “[F]orfeiture is the

failure to make the timely assertion of a right,” while “waiver is the intentional



                                           4
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 5 of 12




relinquishment or abandonment of a known right.” Hamer, 138 S. Ct. at 17 n.1

(citation and internal quotation marks).

      The Bureau of Prisons (BOP) has not moved for compassionate release on Mr.

Sandler’s behalf. Mr. Sandler contends, though, that he exhausted all administrative

rights to appeal with the BOP. (Doc. # 56-1; see also Doc. # 47-1.) The Government

has not challenged Mr. Sandler’s assertions or raised failure to exhaust as a basis for

denying Mr. Sandler’s motion. It has instead refuted only the merits of Mr. Sandler’s

motion for compassionate release. On the basis of the Government’s silence and its

failure to invoke enforcement of § 3582(c)(1)(A)’s exhaustion requirement in favor

of a merits review, the court proceeds to the merits of Mr. Sandler’s motion.

B.    Mr. Sandler has not demonstrated “extraordinary and compelling

reasons” warranting a sentence reduction.

      Convicted defendants who are incarcerated may request compassionate

release for “extraordinary and compelling reasons.”        § 3582(c)(1)(A)(i).    The

defendant “bears the burden of establishing that compassionate release is

warranted.” United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL

2411311, at *2 (M.D. Fla. June 7, 2019) (citing United States v. Hamilton, 715 F.3d

328, 341 (11th Cir. 2013)).




                                           5
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 6 of 12




      As to precisely what reasons meet the threshold under § 3582(c)(1)(A)(i),

      Congress has never defined “extraordinary and compelling” in the
      compassionate release context and instead directed the United States
      Sentencing Commission to describe which circumstances qualify. See
      28 U.S.C. § 994(t). The “applicable policy statement” with which relief
      under § 3582(c)(1)(A) must be consistent is U.S.S.G. § 1B1.13 cmt.
      n.1. In that policy statement, the Sentencing Commission provides
      three types of specific circumstances that would entitle a defendant to
      relief: (A) a medical condition of the defendant substantially reduces
      his ability to provide self-care in prison, (B) the advanced age of the
      defendant, and (C) the defendant’s family circumstances. In apparent
      acknowledgment that the three enumerated circumstances would not
      capture all situations where compassionate release is appropriate, the
      Commission also included a ‘catchall’ provision where the Director of
      the BOP finds “other reasons” exist that are “extraordinary and
      compelling.” U.S.S.G. § 1B1.13 cmt. n.1(D).

United States v. McCall, No. 2:18-cr-95-MHT, 2020 U.S. Dist. LEXIS 102095, at

*5–6 (M.D. Ala. June 4, 2020). The catchall provision gives authority to the BOP,

rather than to the courts, to determine whether non-enumerated reasons may warrant

release. However, this provision has not been updated since the passage of the First

Step Act, which expanded § 3582(c)(1)(A) to permit prisoners to bring motions on

their own behalf. See id. at *6–7.

      The questions of whether potential COVID-19 exposure may, under some

circumstances, present an extraordinary and compelling reason to grant release and

whether the catchall provision still limits the court’s authority in light of its

inconsistency with subsequent statutory amendments need not be decided at present.



                                         6
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 7 of 12




Even if both questions were answered in Mr. Sandler’s favor, his motion would still

be denied.

      Mr. Sandler has submitted BOP medical records documenting that he has

asthma, Type 1 diabetes, and essential (primary) hypertension, and that “renal

insufficiency is seen on kidney function labs.” (Doc. # 56-1.) As to the latter

condition, Mr. Sandler states that in March 2020, a local hospital performed an

ultrasound on his kidney but that he had not (as of May 20, 2020) been informed of

the results of the ultrasound. (Doc. # 56, at 6.) Mr. Sandler also represents that he

was “born with a heart defect (ventricular septal defect),” which required open heart

surgery. (Doc. # 47, at 4.) He asserts that, if released, he can obtain private insurance

and different prescriptions for his medical conditions and that he can eat a healthier

diet of fresh salads and fresh fish, which he says is not available at the BOP. (Doc.

# 56, at 6; see also Doc. # 47, at 5.)

      The Centers for Disease Control and Prevention (CDC) has identified serious

heart conditions (such as heart failure, coronary artery disease, or cardiomyopathies)

as health conditions that increase one’s risk for severe illness from COVID-19. And

it has identified asthma (moderate to severe), hypertension, and type 1 diabetes as

health conditions that might increase one’s risk of severe illness from COVID-19.

See CDC, Coronavirus Disease 2019 (COVID-19): People of Any Age with

Underlying Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-

                                           7
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 8 of 12




extra-precautions/people-with-medical-conditions.html? (last visited July 2, 2020).

The Government concedes that Mr. Sandler “has asserted medical conditions that,

depending on severity, may put him at higher risk for severe illness from COVID-

19.” (Doc. # 51, at 10.) But that does not end the inquiry.

      The court “do[es] not dismiss the risk of harm that COVID-19 poses to

everyone, including the inmates at” FPC Montgomery. Swain v. Junior, 958 F.3d

1081, 1090 (11th Cir. 2020) (alteration added). But “the mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison . . . cannot

independently justify compassionate release, especially considering BOP’s statutory

role and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The court also is sympathetic to

the fact that Mr. Sandler appears to have qualifying medical conditions that place

him at a greater risk to suffer adverse effects should he contract COVID-19.

However, as of the date of this order, the BOP reports that no inmate has tested

positive for the COVID-19 virus at FPC Montgomery and that two staff members

have recovered from COVID-19.            See Fed. Bureau of Prisons, COVID-19

Coronavirus, https://www.bop.gov/coronavirus/ (select “Full breakdown and

additional details”) (last visited July 2, 2020). There is no evidence or argument that

Mr. Sandler has had direct or indirect exposure to COVID-19 while incarcerated at

FPC Montgomery.

                                           8
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 9 of 12




      Moreover, Mr. Sandler has not contended that the BOP is failing to attend to

his medical needs. To the contrary, he states: “I don’t want to suggest that I haven’t

been getting care here, because I have and I am thankful to the hard working people

in our medical department . . . .” (Doc. # 56-1, at 3.) Mr. Sandler’s BOP records

reveal that his medical conditions have been diagnosed and are being treated and

managed in custody with prescription drugs and monitoring, albeit not precisely in

the way Mr. Sandler desires. (Doc. # 56-1.) And, although Mr. Sandler is not

satisfied with the food selection, he presents no evidence from a medical provider

that FPC Montgomery is unable to satisfy his dietary needs for self-care of his

medical conditions. See United States v. Bueno-Sierra, No. 93-CR-00567, 2020 WL

2526501, at *5 (S.D. Fla. May 17, 2020) (“The Sentencing Guidelines state that

‘extraordinary and compelling reasons’ require not only a serious medical condition,

but also the inability of the defendant to ‘provide self-care’ within the correctional

facility. Without his medical provider corroborating either of these requirements,

[the defendant] has not shown a foundation for compassionate release . . . .”); United

States v. Weidenhamer, No. CR-16-01072-001-PHX-ROS, 2019 WL 6050264, at *5

(D. Ariz. Nov. 8, 2019) (denying compassionate release and noting that “[c]hronic

conditions that can be managed in prison are not a sufficient basis for compassionate

release”). Also noteworthy, Mr. Sandler represents that he is classified as a Care

Level 2 inmate (Doc. # 47, at 4), meaning, according to the BOP, that he is a “‘stable

                                          9
     Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 10 of 12




outpatient[]’” with medical conditions that “can be managed through routine,

regularly scheduled appointments with clinicians for monitoring.” (Doc. # 51, at 10

n.5 (quoting Care Level Classification for Medical & Mental Health Conditions or

Disabilities, Federal Bureau of Prisons Clinical Guidance, May 2019, at 2, available

at https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf.).) Mr.

Sandler has not demonstrated that the BOP is failing to provide him routine,

regularly scheduled appointments with medical personnel to monitor and treat his

conditions.

      Based on the foregoing, the court finds that Mr. Sandler has not shown

“extraordinary and compelling reasons” warranting his early release from prison.

§ 3582(c)(1)(A).

C.    The 18 U.S.C. § 3553(a) factors do not warrant granting Mr. Sandler an

early release from prison.

      “[Section] 3582 requires that a court contemplating a sentence reduction

consider the § 3553(a) factors where applicable.” Mollica, 2020 WL 2811504, at *2

(citing § 3582(c)(1)(A)); see also 18 U.S.C. § 3553(a). While Mr. Sandler is to be

commended for the steps he has taken to better himself in prison (see, e.g., Doc.

# 47, at 3–4), release from prison under § 3582(c)(1)(A) is not warranted in light of

the § 3553(a) factors.



                                         10
    Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 11 of 12




      First, as already discussed, Mr. Sandler has not demonstrated that the medical

staff at FPC Montgomery is unable to provide him adequate medical care for his

diagnosed conditions. See United States v. Sanchez, No. 2:17CR337-MHT, 2020

WL 3013515, at *1 (M.D. Ala. June 4, 2020) (denying a motion for compassionate

release to an inmate at FPC Montgomery in part based on the § 3553(a) factors and

the absence of evidence “that the prison is unable to meet [the inmate’s] medical

needs”).

      Second, the nature and circumstances of Mr. Sandler’s offenses and his

history and characteristics do not favor release. See § 3553(a)(1). The multiple

offenses underlying Mr. Sandler’s convictions are serious crimes that financially and

emotionally damaged the lives of dozens of individuals.            (See Presentence

Investigation Report (PSR), at 9–10 (Doc. # 42) (Victim Impact Statements) (Mr.

Sandler “used [my $22,500] for his own expense”; “His lies are convincing.”; “I

have experienced a loss of investment funds for my retirement . . . .”; “The loss of

money created anxiety and reduced [my] trust in capital markets.”; “Being a victim

has lowered my bar of trust in any opportunity to invest. Much like being raped or

broken into and being very vulnerable.”; “We lost not only the $30,000, but the

potential income that $30,000 would have generated in our retirement account . . . .”;

Mr. Sandler “hurt us financially and emotionally.”’).) For his crimes, to date, Mr.

Sandler has served only a third of his sentence. See Sanchez, 2020 WL 3013515,

                                         11
    Case 3:18-cr-00342-WKW-WC Document 62 Filed 07/02/20 Page 12 of 12




at *1 (holding that under § 3553(a) the fact that the defendant had “committed a

serious crime” for which he “ha[d] served only small percentage of his 145-month

sentence” weighed against a compassionate release under § 3582(c)(1)(A)). And

Mr. Sandler’s convictions in this case are not his first fraud-related convictions. (See

PSR ¶ 54.)

      Third, under § 3553(a)(2), Mr. Sandler’s release at this time would undercut

the gravity of his offenses, would diminish public respect for the law, and would fail

to protect the public from additional crimes of Mr. Sandler. Overall, the balancing

of the § 3553(a) factors does not justify Mr. Sandler’s release.

                                IV. CONCLUSION

      Mr. Sandler has failed to demonstrate “extraordinary and compelling reasons”

under § 3582(c)(1)(A) to support his early release from prison. Additionally, the

§ 3553(a) factors weigh against his early release. Accordingly, it is ORDERED that

Mr. Sandler’s motion (Doc. # 47) is DENIED. It is further ORDERED that Mr.

Sandler’s motions for immediate adjudication (Docs. # 57, 61) are DENIED as moot.

      DONE this 2nd day of July, 2020.

                                               /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE




                                          12
